Per Curiam.
At a sitting~of the United States Court of Appeals for the Indian Territory, this 19th day of October, 1904, the same being one of the days of the regular September, 1904, term, present Hon. Charles W. Raymond, Chief Justice, Hon. W. H. H. Clayton, Hon. Hosea Townsend, and Hon. Jos. A. Gill, Associate Justices, W. P. Freeman, clerk, and George K. Pritchard, marshal, came on to be heard.the above-entitled cause upon the appeal; and it being found upon consideration by the court that no two justices of said court could agree as to how said appeal should be decided, under the statute, the judgment of the lower court stands affirmed.